21-07023-rdd            Doc 20    Filed 05/24/21 Entered 05/24/21 09:30:34                    Main Document
                                               Pg 1 of 8


ARIEL DAHAN, of     full age, hereby affirms and states under penalty of perjury:

    1,.   I am anattorney licensed to practice law in the State of New York
    2. I am currently serving as an Assistant District Attorney of Rockland County.
    3. I am a congregant, and consider myself a member of Mosdos Chofetz Chaim lnc, for over 10
        years, although I am not a party before this court at this time.
    4. I am one of the Cantors of the congregation due to the unfortunate passing of my father from
        Covid -19. Four of my family members have passed away from the Coronavirus, and two of them
        were Members of Mosdos Chofetz Chaim as well.
    5. I was vetted by Mosdos' Rosh Hakahal (Leader of the Congregation)l, a nd am called up to lead
        the services by Mosdos' various Gabbis (sextons) whenever appropriate.
    6. On Friday, April 16, I received a letter from Michael Levine that on behalf of his client, Chofetz
        Chaim lnc (Hereinafter, "CCl"), that they are in possession of the building and I was banned from
        entering the main synagogue in the Kiryas Radin Campus.
    7. The premise of Mr. Levine's letter is false. The Mosdos community, led by Rabbi Mayer Zaks, has
        never left the building. We have been in possession of the property since we built it, and
        continue to pray there. The alien corporation CCI was created by the rabbi's brother, Aryeh Zaks,
        in an elaborate scheme to steal the property of the congregation and rob StS million in equity
        from the same.
    8. Apparently, based off of Mr. Levine's letter, the reason for my being removed from my fellow
        congregants is because I entered the building in the company of our community's Grand Rabbi -
        Rabbi Mayer Zaks. lt is for this reason I am punished.
    9. lt is simply outrageous to think that a person, in good standing with his community, could be
        banned from praying in his synagogue which is open to the public. lt is against Jewish law and, in
        my personal opinion, illegal in the State of New York to physically bar any worshipper from
        peacefully praying at a lawfully assembled prayer service.2
    10. Mr. Levine's letter goes on to say that "one of [Grand Rabbi] Meyer Zak's sone [sic] is now
        apparently telling people that they are somehow able to prevent the Ramapo Police
        Department from removing them from the building. We sincerely hope that you have not
        contacted the Ramapo Police Department in that regard." While normally I would dismiss Mr.
        Levine's crackpot conspiracy theories as harmless, Mr. Levine served this letter to me at the
        District Attorney's office. District Attorney Thomas E. Walsh ll has begun an inquiry to establish
        the veracity of this allegation and my character has been recklessly defamed by Mr. Levine's
        baseless remarks. This, of course, is nothing new, Aryeh has been harassing me for years now.




1
  Mr. Grunwald vetted me by ensuring my Hebrew and knowledge of the liturgy before approving me to represent
the congregation before the L-rd.
2
  One ofthe reasons the congregants have had to bring this suit is because Aryeh has refused to listen to the beth
din arbitration he agreed to go to. The congregants now have no choice but to rescue our synagogue though the
secular court system.
    21-07023-rdd       Doc 20       Filed 05/24/21 Entered 05/24/21 09:30:34                       Main Document
                                                 Pg 2 of 8



      11. Of course I deny the allegation unreservedly.3 I have not been in contact with the Ramapo Police
          Department regarding removing our rabbi, or anyone else, from Mosdos Chofetz Chaim's
          building.a Although, I am not surprised that the police are standing down as it is illegal under Ny
          Penal Law 2AO.7O(cl to intimidate, force, or interfere with a person seeking to exercise the right
          of religious freedom at a place of religious worship.s lt is unlawful to do so under the NYS
          Constitution6 I am in the process of reporting Mr. Levine's unethical, unlawful, and illegal threat
         to the relevant authorities. At the same time, it is also unlawful for the congregation to be told
          as to who their rabbi should be.7
      12. This is now the fourth attempt by Aryeh Zaks that I am aware of to have me fired, or not work,
         for the District Attorney's office. I don't know what I did to deserve Aryeh dedicated focus on
          achieving this goal.
      13. Attached is a declaration by Rabbi Mordechai Orbach I received Sunday.8 tn it, Rabbi Orbach
          paints a completely different picture than the one Aryeh described in his supplemental
          declaration. ln fact, paragraph 5 of his declaration turns out to be more fake news from the
          Aryeh Zaks /Michael Levine printing press. Aryeh was never assaulted by Rabbi Brody. To those
          who know Rabbi Brody, it's unimaginable to believe he could do such a thing.s lt's not a "he said
          she said" situation like Aryeh would want you to believe.lo Yet another congregant has come
          forward to repudiate what Aryeh is telling this Court.ll When will the lies stop?12
      14. Mr. Levine's letter also indicated that they confirmed my presence on Mosdos' property via
          video recording. Upon lnformation and belief, since this Court lifted the status quo order, Aryeh

3
  While l'm denying the litany of horrible things l'm accused of in Aryeh's declaration, let me say that I am not
involved In drafting or writing any of Rabbi Mayer's pro-se letters or motions. I don't have the time, energy, or
knowledge, to help him with this case. While l'm denying claims from Aryeh's rumor mill, let me also say that I am
not preparing declarations of any witnesses or anything of that sort. My intentions were to always stay out of this
case, Yet Aryeh keeps dragging me into it.
a
  ln the Bankruptcy case, Mr. Levine accused me of being the mastermind of some sort of collusion between Rabbi
Mayer Zaks and Mark Blisko, both members of the Board of Trustees of Mosdos. He based this farcical allegation
off a privileged email inadvertently turned over to him and he refused to disgorge himself of the email when
requested by counsel. This is in direct violation of FRE 502, FRCP 26(b)(5XB), and the NY Rules of Professional
Conduct 1.6(c). Legal ethics is not Mr. Levine's strong suit. Ultimately, this Court denied that portion of the inlimine
motion.
s
  Mr. Levine would have this Court believe thatthe Mosdos Synagogue is private property, like an extension of
Aryeh's living room. lt is not. lt is at the very least a quasi-public house of worship that is open to all 24 hours a
day, 7 days a week. There are no locks on the doors, all of humankind are welcome at any time to come in and
worship the G-d of lsrael and contemplate the meaning and purpose of life. For my house shatl be called o house
of proyer for oll nations.lsaiah 56:7.
6
  New York State Article Three and Twelve.
7
  RCL Section 5, and 200.
8 I have
          only just become aware of this proceeding because Mr. Levine never put me on notice it was occurring and
I am not a party, howthis doesn't violate Due Process is beyond me.
s
  Her woys ore woys of pleosontness, ond alt her poths ore peoce. proverbs 3:17
10
   Where's the video footage of this encounter? Everything in Kiryas Radin is being recorded now.
11
   I believe the count of witnesses coming to support Rabbi Mayer and our congregation is close to 40 at this point,
while the only witness Aryeh has brought forward outside of the Greens and his own family is Mr. Benezra. More
on him later.
12
   ln Paragraph 77 of Aryeh's declaration, he mentions a "Rabbi Fogel" being harassed by the Grand Rabbi. I don't
know who that is. He is likely another fake person similar to Yom Henig, a fake trustee of CRDI who certified the
monthly statements of their accounting before this Court.
 21-07023-rdd               Doc 20    Filed 05/24/21 Entered 05/24/21 09:30:34                    Main Document
                                                   Pg 3 of 8



              Zaks has been installing a sophisticated camera system with voice recording capabilities
              throughout the Kiryas Radin Campus.
          L5. The surveillance system has discouraged myself and others     from congregating and talking
              outside on the greens and the parking lot, for fear of Big Brother Aryeh Zaks eavesdropping in.
              Aryeh has a history of tracking people with his orweilian security system.
          16. From the moment I enter Kiryas Radin I feel like my every movement is being tracked by Aryeh
              Zaks. lt reminds me of the song byThe Police - Every step ltake, every move I make, every
              breath I take - Aryeh Zaks is watching me. Frankly - it's creepy that he does things like this.
          17. Aryeh Zaks should not be allowed to run the Mosdos Campus like North Korea. He can't ban
              people from coming to pray based off of who they associate with. tt is illegal and unlawful. He
              shouldn't be able to stalk people with his surveillance system like he did with me and others. tt's
              disgusting.


                                                        Shabbos in Mosdos
          l-8. I was at the Shabbos services on the weekends mentioned by Aryeh and Henoch. I was the
                cantor for the Friday afternoon service on each of the weeks mentioned. Because the Grand
                Rabbi comes extremely late to the afternoon services,13 according to the Mosdos tradition,        I

               waited for Aryeh to finish his prayers before continuing the service. This should not be mistaken
               as some sort of respect granted to Aryeh.la
          19. On April 30th, when I finished the afternoon, pre-sunset service, David Sorscher continued the
               prayers and was the cantor for the evening service. Unlike Aryeh's declaration Tzvika Zaks did
               not lead the service for the congregation. After the service, the congregation left the synagogue,
               and Rabbi Mayer, for religious reasons, chose to pray the evening prayer at a later hour with his
               family and students.ls lt is that prayer service that Aryeh is complaining about.
          20. Had Aryeh prayed with the congregation, instead of imposing himself upon Mayer's private
               congregation, he would have been given the honor of being waited on before continuing the
               service.l6 Aryeh invented this insult just so he could come to this Court to complain about our
               Rabbi. These are self-inflicted wounds to Aryeh,s pride.
          21,. On Saturday, the same thing happened. Aryeh went to pray with the 8 am service which consists
               mostly of Rabbi Mayer's students. Rabbi Mayer officiated the 8:45 am service for the
               congregation. lnstead of completing his prayers with the earlier service, Aryeh left those
               worshippers, to join Rabbi Mayer's congregation. Again, Aryeh complains to this Court that he
               was insulted by not being permitted to speak or get any of the honors related to being a rabbi
               because the true Grand Rabbi was officiating at the service. What he does not tell you is that he
               could have officiated at the earlier service of Rabbi Mayer's students and no one would have

13
     I believe RabbiMayer prays at an earlier service.
1a
      this Court is aware when I appeared last year on "Keeping up with the Zaks's", I have no respect for Aryeh as
     As
a rabbi - he simply is not. However, accordlng to the rules of our faith, the cantor waits for the closest relationship
by consanguinity to the revered Chofetz Choim. When Aryeh's older brother, Rabbi Mayer, is in the synagogue the
congregation waits for him, and when he isn't, the congregation waits for the next person in lineage lo the Chofetz
Chaim.l waited for Aryeh because of his blood, not because of his stature. l'd sooner take direction on Jewish Law
from the Pope over Aryeh after the countless betrayals he has committed on our community.
1s
   l'm told Tzvika lead that prayer service on behalf of his father. Out of about 60 congregants, only 10 stayed
behind to pray with him.
15
  ls this seriously what Aryeh has to complain about? Seriously?
 21-07023-rdd         Doc 20       Filed 05/24/21 Entered 05/24/21 09:30:34                      Main Document
                                                Pg 4 of 8



         stopped him given his status as a bloodline to the Chofetz Choim, and because the Grand Rabbi
         was not praying with them He again chose to leave that service so that he could be insulted
         when he didn't get his honors.17
     22. This happened on the following Sabbaths. After not being on the Kiryas Radin campus for
         Shabbos in almost two years, Aryeh was afforded the same honors he's been getting for the
          past 20 years.
     23. Mosdos is a welcoming congregation. lf Aryeh has congregants that want to pray in our
         synagogue he is most welcome to bring them and lead his own service as he was able to do for
         the past 20 years. No one is interfering with that. lf Aryeh wants to officiate a service of Mosdos
         members, he is free to do so as well - so long as the Grand Rabbi Mayer is not there. I am not
         aware of a single member of Mosdos that considers Aryeh to be the Grand Rabbi of the
         congregation. There is no other congregation at 50 Kiryas Radin but the Mosdos congregation
         that Aryeh is asking this Court to force us to accept as Grand Rabbi.
     24. I also would like to congratulate Aryeh on finding his first congregant in Mr. Benezra. Sure - he's
         not a member of Mosdos, or lives in the United States, apparently, but Aryeh has for the first
         time articulated a congregant that supports him as Grand Rabbi.18
     25. I would also like to welcome to the litigation Aryeh's newest son-in-law Nesanel Hillman.le I am
         not sure if he knows what he is getting himself into, he seems like a nice guy. I am also not
         regarding Henoch's Declaration at all, as he is now well known in the community for perjuring
         himself before this Court.20 I don't know what to say about my former Talmud study partner,
         Abraham Zaks' declaration. Only that as of May 7 , 202L,l have never owned, or was in
         possession of a pistol, let alone committed the crime of bringing a handgun into a synagogue.
         And also, I am not anyone's bodyguard. They just make this stuff up as they go along.
                                                      Relief Requested
     26. I don't understand why Aryeh has singled me out as the only congregant he wants to ban from
         the synagogue. He doesn't ban Mr. Rosenblum or Mr. Schlisselfeld, who both denied Aryeh the
         honor of Shlishi because Grand Rabbi Mayer was present at the service.2l He doesn't ban our
         Rosh Hakahal Mr. Grunwald, who sued him in this Court. He doesn't choose to ban the 18
         students and the countless congregants who have testified on our Grand Rabbi's behalf. Or the
         congregants who have openly insulted him. Just me.




17
   Again, the Court doesn't have to take my word for it, there are cameras all over Mosdos that will verify the truth
of these events.
18
   I have several questions about Mr. Benezra's declaration, among them that Aryeh has not been to Mosdos on
Shabbos in almost two years, so I don't understand why he was "looking forward to his weekly Shabbos speech"
since Aryeh has not been giving one in all that time.
tt lt appears Aryeh has run out of children to use in his fraudulent
                                                                      activity that he now has his son-in-laws writing
declarations on his behalf. Besides for Mr. Benezra, the only witnesses this Court has ever seen from exclusively
Aryeh's side are his family members, and the Greens who assisted him in the fraud.
20
   As this Court is no doubt aware, Henoch and Aryeh were caught planning with Mr. Feuerstein how to kosherize
the illegal, fraudulent sale of Mosdos on a newly discovered recording. There they admit that Rabbi Mayer was on
the board the entire time (until it was expedient for them to say he wasn't).
21
   Last Shabbos, Aryeh chose to wait a little longer at the 8 am service and got Shlishi there.
    21-07023-rdd          Doc 20       Filed 05/24/21 Entered 05/24/21 09:30:34                       Main Document
                                                    Pg 5 of 8



         27. This Court doesn't have to take my word for any of what I wrote, lt's all available on video.22 This
             is the sorry state of affairs in our congregation, Aryeh is trying to manipulate this court into
             doing what no other court would do - violate my NY state constitutional and civil rights by
             denying my right to worship at a public house of worship.
         28. Aryeh wants this court to sit as a landlord-tenant court and find that Mosdos is not in possession
             of the Kiryas Radin building.23 Aryeh also wants this court to sit as a religious court and force
             upon the congregation a new Grand Rabbi. 2a Aryeh is asking this Court to do what he legally
             cannot do - ban people from a public house of worship on the basis of who they consider to be
             their rabbi. This Court should not grant him this relief. Let him go to landlord-tenant court and
             start an ejectment proceeding on our congregation. Let him try to sue me for trespass in state
             court. lnstead, Aryeh chooses to come to this Court for his request because it is the only Court
             that has been receptive to his arguments thus far.2s
         29. I am asking this Court not to divorce me from my fellow congregants, and not to divorce us from
             our Grand Rabbi. I would like to continue saying the Kaddish prayer and lead the services in
             honor of my father's memory, in the place my cousins, uncles and grandparents helped build.

    I declare   under penalty of perjury that the foregoing is true and correct.




                                                                                      Ariel Dahan

.   Monsey, New York

    May 23,2021




    22
       I can't think of a single witness Rabbi Mayer produced in the previous adversary proceeding that the court found
    credible.
    " The argument alone is preposterous. Mosdos'tables and chairs are set up in the building. Our holy books and
    Torah scrolls are there. The same religious officers run the operations and services for the past decade. The
    congregants have been paying the utility bills this entlre time. The service schedule is set by Mosdos members.
    There is nothing belonging to "CCl" in the building.
    2a
       I would note that while Rabbi Mayer built the congregation from scratch, gaining followers by leading our
    congregation through trying times, with his sagely advice and spiritual nourishment, Aryeh wants this Court to
    coronate him as our grand rabbi by judicial fiat.
    2s
       The Court should take notice of why Aryeh is moving for a protective order in this action with the evidence
    presented. The only non-family member, non- self-serving declaration he provided this court is that of an
    Argentine-lsraeli (Possibly not even a legal resident) who is clearly not aware of how Kiryas Radin operates. That is
    the evidence he provided in the hopes of this Court banning our Grand Rabbi. Aryeh actually thinks he has
    provided sufficient proof that the Zaks interfering with the services in Radin is Rabbi Mayer, and not, in fact, Aryeh.
    He thinks he will win with what he's provided this Court. I think the Court should reflect on that.
21-07023-rdd      Doc 20     Filed 05/24/21 Entered 05/24/21 09:30:34                Main Document
                                          Pg 6 of 8




 Rabbi Mordechai Orbach hereby declares under penalty of perjury and states the following:

    1.   I regularly pray at the Synagogue of Kiryas Radin. I have prayed there regularly there for
         the past decade,
    2.   On the morning of Shabbos, May 8th 2021 I was praying the morning services in the
         Library. (Generally, the Minyan I pray with, conduct the services in the basement of the
         Synagogue building. This Shabbos the lights were off in the basement and the services
         were conducted in the library)
    3.   I have read paragraph 5 of the first supplemental declaration of Aryeh Zaks.
    4.   The incidcnts allcgcd in that paragraph, (1) that Nochum Brody assaulted Aryeh Zaks
         and that Aryeh Zaks luckily got away and (2) that Nochum Brody blocked Aryeh Zaks and
         Gershon Zaks from entering the sanctuary and (3) that Nochum Brody raised his voice at
         Aryeh Zaks and verbally abused Gershon Zaks, all did not occur.
    5.   I witnessed the following scene at about 9:1"0 that morning.
    6.   At the end of the Shachris prayer, Aryeh Zaks left the library, to enter the main
         sanctuary where another Minyan was conducting services.
    7.   On his way out he walked past Nochum Brody.
    8.   After he passed Nochum Brody, Nochum addressed him and invited hinr to continue
         praying the rest of the services together with the Minyan in the library.
    9.   Specifically, Nochum told him (in Yiddish) "maybe you would like to continue [praying]
         here".
    10. Aryeh did not accept Nochum's invitation and continued        to enter the main sanctuary.
    11, I was within five feet of the incident when I witnessed it,


         Spring Valley, Neur York
         May 20, 2021




         Rabbi Mordechai Orbach




         Notary


                                    *dik:i'#ffi*
                                *ffiS#.'ffi*t
        21-07023-rdd       Doc 20        Filed 05/24/21 Entered 05/24/21 09:30:34                       Main Document
t                                                     Pg 7 of 8
\
    t


                                        [.mv]Hffi       e As"$ef,I"&TmS, p.fi.
                                                       *rros!{fiw-f,T-L*}r
                                                          I$ Barcloy Ro*d
                                                  $earud*l*u Firw    Ytrk    I{}S8S
                                                    s-m ail; mll.pt,w [,nw.srg
                                                      Fax {SI{} 73$.CT?8
                                                   Trlept*one {$I{) 6S0-4!88


                                                          April I6, ?t)Il




           ,Ariel Dahan, fisq.
           2S Highview Raad
           Monsoy NY 1095?

           1003 R*ure {S
           Pnmon*, New Ysrlc t0g?S


                                                    8#lfi**ft{     #,ffi frl{a s,
           Dear l\{r."$ahan:

           T'he u:rdersign*el is coun*r:l to Clh*ietx Chsiul h:c. ("ilfl").
                                                                                      tire s*tr* tenal1{ af, t}rc main
           qyn*gtgu*fyeshivs building {-the'-Bnikling")
                                                            }r:mteel r:r: the Kiryxs.Radin r*mpr}s on Kiryat R*din
          Drir''x' Thxt p$perry is *wnerJ hy our ci]*nt'* latdlor"d, Cangregation
                                                                                            ;t*6in Derielopm*:nt Inc,
           Ysu w*te u{:servrd {which *{:se;tinn r+'as {$nfimrsd via vidil
                                                                                    resording) entering thc tsuikling
          in the cumpeny $f R*trbi Muyer flakx. As yuu undoubredly
                                                                                  kx*w, Rabbi h{ayer Zaks nnd his
          femily has heen balred by fiCI t?*m enleririg the auilling and
                                                                                       is Ew{tre that theru doing so
          constitutes s trespa$$. A* ;**u als* und*ubtediy knolr,, Ran[i
                                                                                   naayer f,aks and his fanril.v hav*
          ign*red th* notice th*t tkey er* u$( p*mlitteel ts enter th*
                                                                           s*itdirig ancl havE repeat*dly trespasxed
          therein' t)n* nf lr'{a3'er Zaks' *on* i* n$r&r oprriirtntly tclling peopl*
                                                                                      that they are s*ryehow able to
          prel'*fil tlte lttun"tpt F*liee lltt;:annient tr:om *rn*ving tlirrn
                                                                              {ic,ur thr *sltr3ng.
                                                                                                 *' *r* sin,r*rely
          h*pe that you kav* not c$rrlected the R*n:r*p* P*lic* OJpartlnent
                                                                                 in that r*ggrd.
          ft'eg*r'dless, hec*use y$ur flc*ompaninrr:nt *f ll.abbi i\,{nyer
                                                                              Iaks into rh* Buikling c*nstitures, in
          tlur view, aiding and eibetting his trespass tlrsrein, Cill b.ts
                                                                           tiiru*:tcd me t* ad',,iss yfr that, effr:eti'e
          irnmediat*Iyi v{}n &r8 HERII$Y IlLACttn $N Nsr}cn
                                                                            ?I{AT yt}u ARA BANrt{SCI S,&0tuI
          EN'raRING THx rsuILnINs rolt Afiry rtlnp$sK wH,{T$t}HVRft; yol,
                                                                                              }IAym No
          PSEMIS$ION (}4. LIC$NSH ?{}tr}O $O; ANI) ANy SUCH
                                                                           HNTny OR AI.TIMPI. T{}
          ONTSN^ SY Y$U $T{ALL SN I}trNM&I} A TruiSrA$$
                                                                                 AND I}I{ALT WITH
          ACCoRpIIq(iLY. Il'yttl *lairn that you hare an,y* pemllnxl prop*rly l*ratsd
                                                                                      in i6e Builciing, yriu
          can *ontact $:le $r ccl'x ag*nt ond r'v* will attempt
                                                                t* nrxkc'e rs*s*nmble n*cornixntlari*n                tc
21-07023-rdd     Doc 20      Filed 05/24/21 Entered 05/24/21 09:30:34                Main Document
                                          Pg 8 of 8



                        .,            ffiI&ffi,c                    r"c                      ,.,,.
                                         @
     Arid Oohrn. Eso.
     Pago 2
                                                                                        Aprit tS,I0II


     forthwith pe'mit you to-retrieve
                                      any such prgerty in the pres*n*e
                                                                       of a s*curity officcr. Iiowever,
                  vou are immediatelv'uJildn*n,iy;;ril;;
    h$,S.*''                                                           enrering rhe Bulding for any

    Be guided a*eordingly.


                                             y*ry truly   y$ur$.
                                               "/     t       ,**
                                         '/         /*"'*-
                                      ./ulcttepl          LEvINE
